[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                            No. 11-11142                 MARCH 14, 2012
                                      ________________________             JOHN LEY
                                                                            CLERK
                               D.C. Docket No. 1:09-cv-00817-CB-M



ANGELA F. AMOS,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff - Appellant,

                                               versus

MOBILE COUNTY HEALTH DEPARTMENT,

llllllllllllllllllllllllllllllllllllllll                                Defendant - Appellee.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (March 14, 2012)

Before BARKETT, HULL, Circuit Judges, and HINKLE,* District Judge.



         *
         Honorable Robert L. Hinkle, United States District Judge for the Northern District of
Florida, sitting by designation.
PER CURIAM:

      Angela Amos, an African-American female, was the full-time Director of

Pharmacy at the Mobile County Health Department ("MCHD") prior to her

termination. A white male was hired to replace her on a part-time basis. Amos

alleges that she was discriminated against based on race and sex and unlawfully

retaliated against for complaining about the allegedly discriminatory treatment

when she was placed on administrative leave and eventually terminated. She

alleges that, during her fifteen-month tenure as Pharmacy Director, her immediate

supervisor, Clinical Director Susan Stiegler, treated her differently than she treated

the previous Pharmacy Director Philip Brown (a white male) in three respects: (1)

Amos was required to schedule and document "sick time"; (2) Brown was

assigned to interview prospective Pharmacy Technicians while Amos was not; and

(3) Stiegler "yelled" and "spoke" to Amos very harshly while not treating Brown

the same way.

      Initially, as to her discrimination claims, we affirm the district court's

conclusion that Amos has not established that she suffered from any adverse

employment actions and that Amos has not produced sufficient evidence from

which a jury could conclude that MCHD discriminated against her on the basis of

race and sex.

                                           2
      As to her retaliation claims, Amos alleges that she was wrongfully placed on

leave immediately upon complaining about discrimination against her. Having

reviewed this record, we find no reversible error. Assuming that Amos established

a prima facie case, the district court did not err in concluding that MCHD stated

legitimate, non-discriminatory reasons for its action and that Amos failed to show

that these reasons were pretextual.


AFFIRMED.




                                         3